— Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about September 7, 2011, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of criminal sexual act in the first degree and sexual abuse in the third degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court properly permitted the six-year-old victim to give *509sworn testimony. The victim’s voir dire responses, when viewed as a whole, established that he sufficiently understood the difference between truth and falsity, the significance of an oath or promise to tell the truth, and the wrongfulness and consequences of lying (see People v Nisoff, 36 NY2d 560, 565-566 [1975]; People v Cordero, 257 AD2d 372 [1999], lv denied 93 NY2d 968 [1999]).
The court’s finding was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. Concur — Saxe, J.P., Catterson, Acosta, DeGrasse and Richter, JJ.